Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims foreign priority to an application of South Korea 10-2019-0019193 (filed 02/19/2019).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20190261315 A1, hereinafter ZHANG), in view of Akkarakaran et al. (US 20180287840 A1, hereinafter Akkarakaran).

Regarding claim 1, ZHANG teaches a method, performed by a user equipment, of receiving a signal in a wireless communication system, the method comprising (in general, see fig. 6 and corresponding paragraphs at least 98-102, see also fig. 4 and corresponding paragraphs 88-95 for relevant background information that are used in fig. 6):
receiving a synchronization signal block (SSB) from a base station (see at least para. 99, e.g. step 606 -- base station 602 broadcast at least one SS block); 
performing recovering of SSs and a physical broadcast channel (PBCH) from the SSB, based on at least one waveform candidate among a plurality of waveform candidates for the SSB (see at least para. 99 along with para. 90, 92, and fig. 4, e.g. after receiving the SS block, UE 604 starts retrieving the PSS, SSS, and PBCH from the SS block of a waveform for detecting and decoding; NOTE that there are several possible waveforms, such as OFDM/SC-FDM and SC-QAM waveforms);

in case that the system information is not decoded, performing the recovering of the SSs and the PBCH from the SSB based on another waveform candidate among the plurality of waveform candidates for obtaining the system information (see at least para. 102 along with para. 90 and 93, e.g. based on the same scenario above, the same UE that supports OFDM/SC-FDM waveform further detects the PSS-SSS location pattern 402 or the PSS-SSS location pattern 404, and knows that a FDM waveform is used for the PBCH); and 
obtaining the system information based on the SSs and the PBCH, recovered based on the another waveform candidate (see at least para. 103 along with para. 29, e.g. based on the same scenario above, the same UE that supports OFDM/SC-FDM waveform further decodes the system information in the PBCH)
ZHANG differs from the claim, in that, it does not specifically disclose performed by a user equipment, of transmitting … a signal; which is well known in the art and commonly used for providing effective way to control synchronization signal transmission complexity.
Akkarakaran, for example, from the similar field of endeavor, teaches similar or known mechanism of performed by a user equipment, of transmitting … a signal (see at Akkarakaran into the method of ZHANG for providing effective way to control synchronization signal transmission complexity.

Regarding claim 3, ZHANG in view of Akkarakaran teaches modulation and a sequence used for the SSB are different for each of the plurality of waveform candidates for the SSB.  (ZHANG, see at least para. 88 and 93, e.g. various sequences are used in SSB)

Regarding claim 4, ZHANG in view of Akkarakaran teaches in case that decoding of the system information at a first reception bandwidth fails, performing recovering of the SSs and the PBCH at a second reception bandwidth, and wherein a reception bandwidth of the SSB is determined for each cell, beam, frequency band or channel in a frequency band.  (ZHANG, see at least para. 98-100 along with para. 92-93, e.g. in the multi-waveform environment for the high-frequency bands, a given UE supports a waveform but may not support other waveform)

Regarding claims 11, 13, and 14, these claims are rejected for the same reasoning as claims 1, 3, and 4, respectively, except each of these claims is in apparatus claim format.
ZHANG in view of Akkarakaran also teaches a same or similar apparatus with processor and transceiver (ZHANG, see at least fig. 11 and/or 12), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of Akkarakaran, as applied to claims 1 and 11 above, and further in view of Ly et al. (US 20180302182 A1, hereinafter Ly).

Regarding claim 5, ZHANG in view of Akkarakaran teaches 
the SSs include a primary SS (PSS) and a secondary SS (SSS) (ZHANG, see at least para. 88 and fig. 4, e.g. PSS/SSS), 
and further comprising: receiving a demodulation reference signal (DMRS) separately from the PBCH (ZHANG, see at least para. 91 along with fig. 3, e.g. one example aspect of the present disclosure, is to use different PSS, SSS, and PBCH DMRS locations to indicate whether PBCH is transmitted via OFDM/SC-FDM or SC-QAM waveform; Akkarakaran, see at least para. 106 and 109, e.g. the UE can also be the scheduling entity).
ZHANG in view of Akkarakaran differs from the claim, in that, it does not specifically disclose estimating a channel for reception of the PBCH based on channel information obtained from the PSS and the SSS; which is well known in the art and commonly used for increasing communication efficiency.
Ly, for example, from the similar field of endeavor, teaches similar or known mechanism of estimating a channel for reception of the PBCH based on channel information obtained from the PSS and the SSS (see at least para. 72-73, e.g. PBCH channel estimation performed using the PSS/SSS ); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Ly into the method of ZHANG in view of Akkarakaran for increasing communication efficiency.

Regarding claim 15, this claim is rejected for the same reasoning as claim 5 except this claim is in apparatus claim format.

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered.  Regarding independent claims 1 and 11, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive.  Examiner provides explanations in the following sections.
Regarding independent claims 1 and 11, applicant argues that (applicant’s emphasis included, if any):
“Previously, independent Claims 1 and 11 were amended to recite “in case that decoding of the system information fails, performing the recovering of the SSs and the PBCH from the SSB based on another waveform candidate among the plurality of waveform candidates.”

In addressing this recitation, the Examiner cites paragraphs [0090], [0093], and [0102] of Zhang, stating “see at least para. 102 along with para. 90 and 93, e.g. system information may be transmitted with one waveform while some other system information may be transmitted with
another waveform in case the UE only supports a particular waveform in blind detection/decoding.”

However, paragraph [0102] of Zhang describes “some RMSI/paging and the associated PDCCH may be transmitted with one waveform while some other RMSI/Paging/PDCCH may be transmitted with another waveform in case the UE only supports a particular waveform,” which does not teach or suggest “in case that decoding of the system information fails, performing the recovering of the SSs and the PBCH from the SSB based on another waveform candidate among the plurality of waveform candidates.”

Further, paragraphs [0090] and [0093] of Zhang merely describe that if the UE successfully detects an OFDM DMRS for the PBCH, then the UE knows that the OFDM waveform is used for the PBCH. Otherwise, i.e., if the UE does not successfully detect an OFDM DMRS for the PBCH,
the UE knows that the SC-FDM waveform is used, by assuming the OFDM waveform and SC-FDM waveform are the only members for the FDM-based waveform group.”  (Remarks, page 8)

The examiner respectfully disagrees, because this portion of the arguments is moot since the argued features are no longer in claim 1 or claim 11.  The examiner suggests the applicant to review new ground rejection in claim 1 set forth above.

Further, the applicant argues that (applicant’s emphasis included, if any):
“As such, while Zhang may arguably describe trying to decode each of FDM waveform candidates, Zhang fails to teach to suggest “recovering ... the PBCH from the SSB based on another waveform candidate among the plurality of waveform candidates,” as recited in independent Claims 1 and 11. As previously argued, Zhang merely describes decoding a DMRS for the PBCH, not recovering the PBCH from the SSB based on another waveform candidate among the plurality of waveform candidates.”  (Remarks, page 8)  


Further, the applicant argues that (applicant’s emphasis included, if any):
“Additionally, independent Claims 1 and 11 are amended, as shown above, to specifically recite identifying whether system information is decoded and in case that the system information is not decoded, performing the recovering of the SSs and the PBCH from the SSB based on another waveform candidate among the plurality of waveform candidates for obtaining the system information.

According to paragraph [0102] of Zhang, other RMSI may be transmitted with another waveform in case that the UE only supports a particular waveform. However, Zhang fails to teach or suggest performing the recovering of the SSs and the PBCH from the SSB based on another
waveform candidate among the plurality of waveform candidates for obtaining the system information in case that the system information is not decoded.”  (Remarks, page 9)  

The examiner again respectfully disagrees.  The examiner believes this portion of the arguments related to the newly amended features which have been properly addressed to in claim 1 (and claim 11) rejection set forth above.  The examiner suggests the applicant to review the rejection above in detail.
Accordingly, all pending dependent claims of the independent claims 1, and 11, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465